HARDY, Judge.
This suit was instituted by plaintiff praying for judgment granting a divorce “a vinculo matrimonii,” on the ground of two years separation. Defendant made no appearance on trial of the case but perfected a suspensive appeal from judgment in favor of plaintiff.
Before this court appellant has made no appearance, and, on the basis of well established jurisprudence, her appeal must be considered abandoned. Additionally, and as the basis for similar action which may be indicated in the future, we call attention to Rule VII, Section 4(b) of the Uniform Rules of the Courts of Appeal, 8 LSA-R.S., providing that the court may, ex proprio motu :
“Consider abandoned and dismiss the appeal in any case in which the appellant has neither appeared nor filed brief prior to the date fixed for submission of the case.” Cf. Paul v. Rimrock Tidelands, Inc., La.App., 128 So.2d 443.
Accordingly, this appeal is dismissed at appellant’s cost.